Name: 94/784/EC, Euratom: Council Decision of 5 December 1994 appointing a member of the Economic and Social Committee
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 1994-12-10

 Avis juridique important|31994D078494/784/EC, Euratom: Council Decision of 5 December 1994 appointing a member of the Economic and Social Committee Official Journal L 317 , 10/12/1994 P. 0014 - 0014 Finnish special edition: Chapter 1 Volume 3 P. 0217 Swedish special edition: Chapter 1 Volume 3 P. 0217 COUNCIL DECISION of 5 December 1994 appointing a member of the Economic and Social Committee (94/784/EC, Euratom)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 193 to 195 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Articles 165 to 167 thereof, Having regard to the Convention on certain institutions common to the European Communities, and in particular Article 5 thereof, Having regard to the Council Decision of 26 September 1994 appointing the members of the Economic and Social Committee for the period ending on 20 September 1998 (1), Whereas a seat has become vacant on the Economic and Social Committee following the resignation of Mr Soeren Krohn, notified to the Council on 4 October 1994; Having regard to the nominations submitted by the Danish Government on 14 October 1994, Having obtained the opinion of the Commission of the European Communities, HAS DECIDED AS FOLLOWS: Sole Article Ms Helle Bundgaard is hereby appointed member of the Economic and Social Committee in place of Mr Soeren Krohn for the remainder of the latter's term of office, which runs until 20 September 1998. Done at Brussels, 5 December 1994. For the Council The President Th. WAIGEL (1) OJ No L 257, 5. 10. 1994, p. 20.